Citation Nr: 0930395	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  04-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the shoulders and knees due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine due to exposure to 
ionizing radiation.  

3.  Entitlement to service connection for degenerative 
changes status post laminectomy of the lumbar spine due to 
exposure to ionizing radiation.  

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for an unspecified 
brain disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from July 1977 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2007, the Board denied multiple service connection 
claims, including in relevant part issues of entitlement to 
service connection for degenerative arthritis of the 
shoulders and knees, DDD of the cervical spine, and 
degenerative changes status post laminectomy of the lumbar 
spine, all asserted to be the result of exposure to ionizing 
radiation.  

The Veteran then filed a timely appeal of the Board's 
decision.  In a January 2008 Memorandum Decision, the United 
States Court of Appeals for Veterans Claims (Court) found 
that, with respect to the issues of entitlement to service 
connection for degenerative arthritis of the shoulders and 
knees, DDD of the cervical spine, and degenerative changes 
status post laminectomy of the lumbar spine, all asserted to 
be the result of exposure to ionizing radiation, the Board 
failed to provide an adequate statement of the reasons and 
bases for its finding that Veteran was not exposed to 
radiation in service and for its determination that it had 
complied with its duty to assist concerning the November 2006 
VA etiological opinion.  [The Court affirmed the Board's 
denial of the remainder of the service connection claims.]  
As expressed more fully below, as a result of the Court's 
determination, the Board finds that the issues remaining on 
appeal must now be remanded for further evidentiary 
development.  

The Board would also like to point out that there is no 
indication in the record that the Veteran filed a substantive 
appeal as to the claim for service connection for PTSD 
following the issuance of an August 2007 statement of the 
case (SOC).  Thus, the Board finds that it currently does not 
have jurisdiction over this issue.  

Further review of the claims folder does indicate, however, 
that, following the RO's June 2008 adjudication of more 
recent claims for service connection for sleep apnea, a 
thyroid disorder, and an unspecified brain disorder, the 
Veteran filed a timely notice of disagreement with those 
denials.  He has not, however, been provided with an SOC.  
Therefore, the Board has taken jurisdiction of these claims 
in order to request the issuance of an appropriate SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As noted, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.  


REMAND

With respect to the Court's determination that the Board 
failed to provide an adequate statement of the reasons and 
bases for its finding that appellant was not exposed to 
radiation in service, the Court noted the Veteran's assertion 
that he was exposed to "radiation contaminated weapons" and 
"gunsights that had been treated with radioactive 
material."  The Court also took judicial notice that some 
rifles used tritium, a radioactive isotope of hydrogen, in 
their front sights and cited a website address for the Idaho 
State University Radiation Network, Tritium Information 
Section.  

In addition, the claims folder reflects that, shortly 
following the filing of his original claim in May 2002, the 
Veteran provided a June 2002 written statement in which he 
indicated that after completing a training course in May of 
1979 he returned to his unit in Germany and became the 
Company Armorer.  As such, he worked mostly seven days per 
week and as much as 14 hours per day over the period of May 
1979 to June 1980.  The Veteran maintained that he was 
located in the basement at this time which had poor 
ventilation and that he was exposed to contaminated weapons, 
including the site alignment on the M-16's that had been 
"dipped in uranium."  

The Veteran's personnel file does reflect that he was 
stationed in Germany between 1979 and 1980, at which time he 
was attached to Company C of the 1st Battalion, 16th 
Infantry.  Although these records do not specifically reflect 
the Veteran's appointment or assignment as his unit's armorer 
in May 1979, they do indicate that he underwent an evaluation 
for an increase in rank at this time.  The Board will 
therefore give the Veteran the benefit of the doubt and 
conclude that he served as his unit's armorer during the 
period in question.  

Consequently, based on all of the forgoing, the Board will 
direct that this matter be submitted to the Defense Threat 
Reduction Agency (DTRA) or other appropriate agency to 
confirm whether the Veteran's occupation as the armorer for 
Company C of the 1st Battalion, 16th Infantry over the period 
from May 1979 to June 1980 resulted in exposure to measurable 
radiation as a result of his working in close proximity to 
radiation-contaminated weapons, including the gun sights of 
M-16 rifles.  

In addition, in the event that some measurable radiation 
exposure is conceded, in order to better address the second 
basis for the Court's Memorandum Decision, the Veteran should 
be afforded further examination to determine whether it is at 
least as likely as not that the degenerative arthritis of his 
shoulders and knees, the DDD of his cervical spine, and/or 
the degenerative changes status post laminectomy of his 
lumbar spine resulted from exposure to radiation in service.  

Finally, with respect to the claims for service connection 
for sleep apnea, a thyroid disorder, and an unspecified brain 
disorder, as noted above, the Veteran filed a timely notice 
of disagreement with the June 2008 rating decision that 
denied these issues.  He has not, however, been provided with 
an SOC.  Therefore, the Board has taken jurisdiction of these 
claims in order to request the issuance of an appropriate 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the DTRA or 
other appropriate agency to confirm 
whether the Veteran's occupation as the 
armorer for Company C of the 1st 
Battalion, 16th Infantry over the 
period from May 1979 to June 1980 
resulted in exposure to measurable 
radiation as a result of his working in 
close proximity to radiation-
contaminated weapons, including the gun 
sights of M-16 rifles.  In this regard, 
DTRA is advised that in this case the 
Court has taken judicial notice that 
some rifles used tritium, a radioactive 
isotope of hydrogen, in their front 
sights.  

2.  If the DTRA or another appropriate 
agency indicates a dose estimate that 
is consistent with exposure to 
measurable radiation, the Veteran 
should be afforded an appropriate 
examination to determine whether it is 
at least as likely as not (50 percent 
probability or greater) that the 
degenerative arthritis of his shoulders 
and knees, the DDD of his cervical 
spine, and/or the degenerative changes 
status post laminectomy of his lumbar 
spine resulted from such in-service 
exposure to radiation.  The claims 
folder and a copy of this remand must 
be made available to and reviewed by 
the examiner prior to the completion of 
the examination report.  All relevant 
studies should be conducted and all 
findings must be reported in detail.  A 
complete rationale should be provided.  

3.  Then, readjudicate the issues of 
entitlement to service connection for 
degenerative arthritis of the shoulders 
and knees, DDD of the cervical spine, 
and degenerative changes status post 
laminectomy of the lumbar spine, all 
asserted to be the result of exposure 
to ionizing radiation.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

4.  With respect to the more recent 
claims for service connection for sleep 
apnea, a thyroid disorder, and an 
unspecified brain disorder, the Veteran 
should be provided an SOC and given the 
opportunity to respond.  If, and only 
if, he responds with a timely 
substantive appeal, these issues should 
be returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


